DETAILED ACTION

This communication is in response to the Application filed on 14 April 2021. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and have been examined, and the Examiner determines that this action is in condition for Allowance.



Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:

The closest prior art includes US 9082414 (Talwar et al.) and US 20170178627 (Firby et al.). Talwar et al. teaches the speech quality metric determination unit is configured to determine a second speech quality metric for the outgoing speech signal (Talwar et al., col. 10, lines 23-31).
	Firby et al. teaches that the speech quality metric is based on a comparison of the incoming speech signal to a noise level associated with and an environment of the mobile device (Firby et al., para [0032]).
          Therefore, none of the prior art, either alone or in combination, overcomes the following sequence of limitations as presented in claim 1: 
“determine a second speech quality metric based on the outgoing speech signal; and
convert outgoing speech associated with the outgoing speech signal to second text in response to a determination that the second speech quality metric fails to satisfy a second speech quality metric threshold; and
a display screen configured to display the text and the second text during the voice call.”
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure. See PTO 892 from previous office action(s).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656